PHILLIPS, Judge.
The State contends here, as it did below, that the order of reimbursement is void because the court had no subject matter *655jurisdiction for two reasons — first, because the action had been ordered dismissed pursuant to the provisions of Rule 41(a), N.C. Rules of Civil Procedure; second, because the State is immune against being sued without its consent and having a money judgment entered against it. Neither contention has merit.
The inapplicability of the sovereign immunity doctrine to this case is obvious. The State has not been sued by defendant; nor has a true money judgment been entered against it. By filing the action to obtain money from defendant, the State submitted to the court’s jurisdiction for all matters germane to the case and the order entered is very germane, indeed, since it requires the State to return the money it illegally obtained from defendant and has no right to keep. The court not only had the authority to enter the order, it had a duty to do so.
Nor was the court deprived of jurisdiction by the manifestly deficient order of dismissal that was first entered at the State’s behest. Under the provisions of Rule 60, N.C. Rules of Civil Procedure, a trial court always has jurisdiction to re-examine and correct the deficiencies in its judgments and orders and we construe the Motion for Judgment to Reimburse Defendant for Monies Withheld as a motion under Rule 60(b)(6) to revise the order of dismissal to include the just conditions that should have been contained in it to start with and which the court no doubt overlooked. The conclusions that defendant was not the child’s father and the State was obligated to reimburse defendant for the monies it illegally garnished from his pay arose as a matter of law from the paternity test results, which plaintiff and the court accepted as binding when the first order was entered, and stating those conclusions and ending the case properly in compliance with the law was the court’s duty.
Affirmed.
Judges Eagles and Wynn concur.